DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/02/2022 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the recirculated fluid“ in line 3 of claim 7; and “the controller“ in claims 11-13. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 2, line 12, for "a desired dose"; and in claim 13, line 2, for “a desired threshold”.
Appropriate corrections are required.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 10-14, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030).
Regarding claim 2, Drewniak discloses a fluid treatment system (fig.1-11) comprising: a removable fluid container ([0051], 142) including a first region and a second region (see upper and lower regions of 142), the fluid container configured to enclose one or more chemical agents for treatment of recirculating fluids ([0056]); a metering mechanism ([0051], 132) in fluid communication with the removable fluid container and configured to a desired dose of the one or more chemical agents from the container ([0054]); a motor controller ([0051], 114) in electrical communication with the metering mechanism and configured to energize a motor ([0051]) mechanically coupled to the metering mechanism; and a hose (144) including a fluid outlet (outlet at area 134), the hose in fluid communication with an outlet of the metering mechanism (see fig.2, outlet of pumps 132), the hose are for treatment of the recirculating fluids in the boiler system or cooling tower basin ([0088], via slipstreams), wherein the motor controller causes the metering mechanism to pump a desired dose of the one or more chemical agent at a predetermined frequency ([0054]) through the hose to directly dose the recirculating fluids in the boiler system or cooling tower basin ([0088], see also fig.6, via slipstream).
 	Drewniak is silent in disclosing the hose configured for insertion directly into a receiver of a cooling tower basin. However, Peterson teaches the commonality of a fluid treatment system ([0078], fig.1-5) to have a hose (hose from 60 to 88, see fig.3) configured to dispense (via sprayer 88) and insertion directly into a receiver of a cooling tower basin (88 into cooling tower 64, see [0082]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the hosing connection to the cooling tower of Drewniak to a direct insertion into the cooling tower basin as taught by Peterson, in order to offer a simple and cost effective fluid treatment system.
Regarding claim 3, Drewniak discloses a battery in electrical communication with the motor controller and the motor ([0051]).  
Regarding claim 10, Drewniak discloses a second controller in communication with the motor controller and an output device ([0060], “remote computer monitoring station”).  
Regarding claim 11, Drewniak discloses a sensor in communication with a fluid to be treated and the controller, the sensor configured to output a signal indicative of whether a concentration of the one or more chemical agents in the fluid to be treated exceeds a desired threshold ([0048], sensor 21).  
Regarding claim 12, Drewniak discloses the sensor is in wireless communication with the controller ([0060], [0053], “wireless”).
Regarding claim 13, Drewniak discloses upon determining that the concentration does not exceed a desired threshold, the controller outputs an error signal ([0062]).    
Regarding claim 14, Drewniak discloses the fluid container filled with one or more chemical agents selected from the group consisting of comprising a treatment agent ([0031]), a biocide, a biostatic, dispersant, inhibitor an acidic or alkaline solution, a neutral solution, a solvent, a corrosion or scale inhibitor, or solutions and mixtures thereof. 
Regarding claim 18, Drewniak discloses a housing (112, see fig.6) configured to receive the fluid container (142), the metering mechanism (132), the motor ([0051]), and the motor controller (114). 
Regarding claim 20, Drewniak discloses the metering mechanism is selected from the group consisting of a peristaltic pump ([0048]), a rotary lobe pump, an aerosolizing pump, and a progressive cavity pump.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030) as applied to claim 3 above, and further in view of Visnja (US 2015/0166383).
   	Drewniak and Peterson in combination are silent in disclosing a solar panel in electrical communication with the battery and configured to deliver electrical energy to the battery to charge the battery. However, Visnja teaches a solar panel (84) in electrical communication with the battery (86) and configured to deliver electrical energy to the battery to charge the battery ([0064], fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a solar panel as taught by Visnja to the battery power of Drewniak and Peterson in combination, in order to save on energy cost.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030) as applied to claim 2 above, and further in view of Zhuang (CN 105686946).
Drewniak and Peterson in combination are silent in disclosing the metering mechanism is an aerosolizing pump, wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the desired dose is aerosolized. However, Zhuang teaches the metering mechanism (22) is an aerosolizing pump (see translation, page 3, ll.1-7), wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the one dose is aerosolized (page 3, ll.1-7; “outlet”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the metering mechanism of Drewniak and Peterson in combination to an aerosolizing pump as taught by Zhuang, in order to provide a quality mixture.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030) as applied to claim 2 above, and further in view of Headrick (US 3,291,308).
 	Drewniak and Peterson in combination are silent in disclosing a hose end support member configured to hold the fluid outlet of the hose above a surface level of the recirculated fluid. However, Headrick teaches it is common to have a hose end support member (area 32, 31 of tank 25 supports 54) being configured to hold the fluid outlet above a surface level of a fluid to be treated (32 is above fluid in 25). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add to the outlet end of the hose of Drewniak and Peterson in combination a support member as taught by Headrick, in order to provide a sturdy structure while recirculating the fluids.
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030) as applied to claim 2 above, and further in view of Al-Sioufi (US 4,938,758).
 	Drewniak and Peterson in combination disclose all the features of the invention except that the fluid container includes at least two compartments divided by at least one membrane; breaching the at least one membrane permits fluid communication of one or more chemical agents stored each of the at least two compartments; and the at least two compartments contain different solutions which mix upon piercing breaching the at least one membrane. However, Al-Sioufi teaches the commonality of having a fluid container that includes at least two compartments (15 and 16 in fig.3) divided by at least one membrane (19); breaching the at least one membrane permits fluid communication of one or more chemical agents stored each of the at least two compartments (col 7, ll.15-25); and the at least two compartments contain different solutions which mix upon piercing breaching the at least one membrane (col7, ll.15-25, 15 and 16 are two different solutions). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the containers of Drewniak and Peterson in combination to a container as taught by Al-Sioufi, in order to offer a simple and compact fluid dispensing system.
	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Peterson (US 2010/0032030) as applied to claim 2 above, and further in view of Hoffmann (DE 2931495).
Drewniak and Peterson in combination are silent in disclosing the fluid container and metering mechanism are integrally formed. However, Hoffmann teaches the fluid container (8) and metering mechanism (7) are integrally formed ([0011], see attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the fluid container of Drewniak and Peterson in combination as such to combine the metering mechanism and container as taught by Hoffmann, in order to offer a compact dispenser. 
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not solely rely on the prior art to Drewniak as cited in the Non-Final Office Action dated 6/22/2022. The above Final Office Action rely on combination of references applied in the record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754